Opinion issued June 20, 2008





In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-08-00477-CR
____________

IN RE MICHAEL LAVON GIPSON, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM  OPINION
	Relator, Michael Lavon Gipson, has filed in this Court a pro se petition (1) for
writ of mandamus asking that we order respondent (2)  to direct Layton W. Duer,
counsel of record in cause number 905482, to give relator his client file that relates
to  counsel's representation of relator in cause number 905482. (3) 
	Relator's petition does not meet the requirements of the Texas Rules of
Appellate Procedure.  For example, it does not include an appendix, and it does not
certify that a copy was served on respondent.  See Tex. R. App. P. 9.5, 52.3(j).
	The petition for writ of mandamus is denied.
					PER CURIAM
Panel consists of Justices Nuchia, Alcala, and Hanks.
 Do not publish.  Tex. R. App. P. 47.2(b).
1.     	Relator was convicted of the offense of aggravated robbery in cause
number 905482, on May 29, 2003, in the 176th District Court.   On May
13, 2004, this Court issued an opinion affirming the appeal. Gipson v.
State, No. 01-03-00581-CR (Tex. App.--Houston [1st Dist.]  May 13,
2004, pet. ref'd). Our mandate issued on January 7, 2005.
2.    	Respondent is the Hon. Brian Rains, Judge, 176th District Court, Harris
County.
3.    	Relator has attached to his petition copies of letters sent to counsel
Layton Duer requesting his client file.